Citation Nr: 0206851	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  98-15 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an abnormal EKG and 
the heart racing and beating fast as a chronic disability 
resulting from an undiagnosed illness.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for deviated nasal 
septum as a chronic disability resulting from an undiagnosed 
illness. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for sinusitis as a 
chronic disability resulting from an undiagnosed illness. 

4.  Whether new and material evidence has been submitted to 
reopen a claim for elevated triglycerides (also claimed as 
blood disorder) as a chronic disability resulting from an 
undiagnosed illness.

5.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for pain in the knees 
(also claimed as knee disorder) as a chronic disability 
resulting from an undiagnosed illness.

6.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for pain of the neck 
(also claimed as a neck disorder) as a chronic disability 
resulting from an undiagnosed illness.

7.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for fatigue (also 
claimed as chronic fatigue syndrome) as a chronic disability 
resulting from an undiagnosed illness.
 
(The issues of entitlement to service connection for frequent 
colds, pain in the joints including the hands and elbows, 
numbness of the arms and legs, swelling of the hands, muscle 
spasms, cramps in the legs, loss of concentration, 
forgetfulness, memory impairment, and depression, all as 
chronic disabilities resulting from an undiagnosed illness, 
will be the subjects of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from March 1982 to October 
1982 and from October 1990 to June 1991, with other service 
in the reserves.  The veteran's service records show that he 
had service in Southwest Asia in 1990 and 1991 and that he 
received the Southwest Asia Service Medal. 

This appeal arises from a November 1997 rating decision from 
the Department of Veterans Affairs (VA) St. Petersburg, 
Florida Regional Office (RO).

In this case, the claims for service connection for deviated 
nasal septum, sinus condition, blood disorder, neck disorder, 
knee disorder, and fatigue as chronic disabilities resulting 
from an undiagnosed illness were denied by rating action of 
March 1996 from the Nashville, Tennessee RO with notice to 
the veteran in April 1996.  In the November 1997 rating 
decision, the issues were handled on a de novo basis.  
However, the Board is required to make an independent 
determination as to whether the evidence is new and material.

Pursuant to the decision in this case as discussed below, the 
Board is undertaking additional development on the issues of 
entitlement to service connection for pain of the neck (also 
claimed as neck disorder), pain in the knees (also claimed as 
knee disorder), and fatigue (also claimed as chronic fatigue 
syndrome) as chronic disabilities resulting from an 
undiagnosed illness.  Further, additional development is 
being undertaken on the issues of entitlement to service 
connection for frequent colds, pain in the joints including 
the hands and elbows, numbness of the arms and legs, swelling 
of the hands, muscle spasms, cramps in the legs, loss of 
concentration, forgetfulness, memory impairment, and 
depression, all as chronic disabilities resulting from an 
undiagnosed illness.  This development is pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing your response to the 
notice, the Board will prepare a separate decision addressing 
these issues.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
service connection for an abnormal EKG and the heart racing 
and beating fast as a chronic disability resulting from an 
undiagnosed illness, and the issues of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for deviated nasal septum, sinusitis, 
elevated triglycerides (also claimed as blood disorder), pain 
of the neck (also claimed as a neck disorder), pain in the 
knees (also claimed as knee disorder), and fatigue (also 
claimed as chronic fatigue syndrome) as chronic disabilities 
resulting from an undiagnosed illness has been obtained by 
the RO.

2.  The veteran had active military service in the Southwest 
Asia theater of operations during the Gulf War.

3.  By rating decision dated in March 1996, the RO denied 
service connection for sinus condition, condition of the 
knees, blood disorder, neck disorder, deviated nasal septum, 
and fatigue as chronic disabilities resulting from an 
undiagnosed illness.  The veteran was notified of that 
decision in April 1996.

4.  The veteran did not file a timely appeal to that 
determination, and it became final.

5.  The additional evidence submitted in connection with the 
claims for service connection for deviated nasal septum, 
sinusitis, elevated triglycerides (also claimed as blood 
disorder), pain of the neck (also claimed as a neck 
disorder), pain in the knees (also claimed as knee disorder), 
and fatigue (also claimed as chronic fatigue syndrome) as 
chronic disabilities resulting from an undiagnosed illness 
has not been considered previously and is so significant that 
it must be considered with all the evidence of record to 
fairly decide the claim.

6.  There are no objective indications of the presence of a 
chronic disability related to an abnormal EKG or the heart 
racing and beating fast.

7.  The veteran has been diagnosed as having a deviated nasal 
septum, a diagnosed disability.

8.  The veteran has been diagnosed with sinusitis, a 
diagnosed disability.  

9.  There is no competent evidence that the veteran's 
elevated triglyceride level is a disability.  


CONCLUSIONS OF LAW

1.  The March 1996 decision of the regional office that 
denied service connection for sinus condition, condition of 
the knees, blood disorder, neck disorder, deviated nasal 
septum, and fatigue as chronic disabilities resulting from an 
undiagnosed illness is final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2001). 

2.  Evidence received since the March 1996 RO decision is new 
and material and thus, the claims for service connection for 
deviated nasal septum, sinusitis, elevated triglycerides 
(also claimed as blood disorder), pain of the neck (also 
claimed as a neck disorder), pain in the knees (also claimed 
as knee disorder), and fatigue (also claimed as chronic 
fatigue syndrome) as chronic disabilities resulting from an 
undiagnosed illness are reopened.  38 U.S.C.A. §§ 5103A, 5108 
(West 1991 and Supp. 2001); 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326); 38 C.F.R. §§ 3.156(a), (c) (2001).

3.  The claim of entitlement to service connection for an 
abnormal EKG and the heart racing and beating fast as a 
chronic disability resulting from an undiagnosed illness is 
denied.  38 U.S.C.A. §§ 1117, 5103A (West 1991 and Supp. 
2001); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 
38 C.F.R. § 3.317 (2001).

4.  The claim of entitlement to service connection for 
deviated nasal septum as a chronic disability resulting from 
an undiagnosed illness is denied.  38 U.S.C.A. §§ 1117, 5103A 
(West 1991 and Supp. 2001); 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326); 38 C.F.R. § 3.317 (2001).

5.  The claim of entitlement to service connection for 
sinusitis as a chronic disability resulting from an 
undiagnosed illness is denied.  38 U.S.C.A. §§ 1117, 5103A 
(West 1991 and Supp. 2001); 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326); 38 C.F.R. § 3.317 (2001).

6.  The claim of entitlement to service connection for 
elevated triglycerides (also claimed as blood disorder) as a 
chronic disability resulting from an undiagnosed illness is 
denied.  38 U.S.C.A. §§ 1117, 5103A (West 1991 and Supp. 
2001); 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326); 
38 C.F.R. § 3.317 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

It was noted in the recently enacted Veterans Claims 
Assistance Act (VCAA) of 2000, which is for application in 
this appeal, that, with respect to previously disallowed 
claims, "[n]othing in (38 U.S.C.A. § 5103A) shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in (38 U.S.C.A. § 5108)."  
38 U.S.C.A. § 5103A(f) (West Supp. 2001).  Therefore, the 
recent change to the law has not modified the requirement 
that a previously denied claim may not be reopened and 
readjudicated unless, and until, there has been a finding 
that new and material evidence has been submitted.  Thus, it 
is necessary that the case be adjudicated initially on the 
issue of whether new and material evidence is of record to 
reopen the claims.  If it is determined that such evidence 
has been presented, the claim will be reopened, any required 
development would be undertaken.  Elkins v. West, 12 Vet. 
App. 209 (1999).

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (2001).  

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Current caselaw provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The RO denied the veteran's claim for service connection for 
deviated nasal septum, sinus condition, blood disorder, neck 
disorder, knee disorder, and fatigue as chronic disabilities 
resulting from an undiagnosed illness in March 1996 under the 
regulations regarding compensation for certain disabilities 
due to undiagnosed illnesses then in effect which provided 
that a chronic disability resulting from an undiagnosed 
illness must become manifest either during active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of ten percent or more not later than 
two years after the date on which the veteran last performed 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
However, the presumptive period in 1996 was a period of two 
(2) years following service in the Persian Gulf and was, by 
amendment, extended to December 31, 2001 (in effect at the 
time of the November 1997 rating action which was appealed) 
but has not been extended to December 31, 2006.  This change 
in regulation constitutes new and material evidence 
sufficient to reopen these claims.  Spencer v. Brown, 4 Vet. 
App. 283 (1993).  

It is noted that the veteran has not been provided the laws 
and regulations regarding new and material claims 
specifically as to these issues.  Due to the decision in this 
case to reopen, the Board finds there is no prejudice to the 
veteran for any failure to provide the laws and regulations 
regarding new and material claims. 

As such, having found that there is new and material evidence 
that must be considered in conjunction with all the evidence 
of record, the VA has a duty to assist the veteran in the 
development of facts pertaining to his claims.  This includes 
obtaining relevant private and VA medical records and 
providing the veteran with VA examinations, where such 
examinations may substantiate entitlement to the benefit 
sought.  See 38 U.S.C.A. § 5103A (West Supp. 2001) for the 
specific requirements for developing claims.  There have also 
been final regulations promulgated to implement the new law.  
See 66 Fed. Reg. 45,620-32 (August 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  They are 
for consideration now that the claims have been reopened.  

II.  Service Connection

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the claims for service connection for deviated nasal septum, 
an abnormal EKG and the heart racing and beating fast, and 
for sinusitis as chronic disabilities resulting from an 
undiagnosed illness.  Thus, no further assistance to the 
veteran is required to comply with the duty to assist him as 
to these issues.  See 38 U.S.C.A. § 5103A (West Supp. 2001).  
In this regard there has been notice as to information 
needed, including in a letter to the veteran dated in March 
2001 regarding the VCAA, examinations have been provided, and 
there have been rating decisions and a statement of the case 
(SOC) with a supplement thereto sent to the veteran.  There 
is no indication that there is additional information on file 
that would lead to a different outcome in these claims.  
There is no evidence that there are additional records that 
could be obtained, nor is there evidence that a claim would 
be substantiated by the administration of another 
examination.  38 U.S.C.A. § 5103A; 66 Fed. Reg. 45,620-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326). 

The other service connection claims require further 
development, and therefore, as noted above, will be handled 
in a separate decision.

With the enactment of the Persian Gulf War Veterans' Benefits 
Act, title I of Public Law No. 103-446 (Nov. 2, 1994), a new 
section 1117 was added to title 38, United States Code. That 
statute, codified at 38 U.S.C.A. § 1117, authorizes VA to 
compensate any Persian Gulf War veteran suffering from a 
chronic disability resulting from an undiagnosed illness or 
combination of undiagnosed illnesses which became manifest 
either during active duty in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more within a specified presumption period 
following service in the Southwest Asia theater of operations 
during the Persian Gulf War.

To implement the Persian Gulf War Veterans' Benefits Act, 
38 C.F.R. § 3.317 provides as follows:

(a)(1) Except as provided in paragraph (c) of this section, 
VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed in paragraph (b) of this section, provided that such 
disability: 

(i) Became manifest either during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more not later than December 31, 2006; and 

(ii) By history, physical examination, and laboratory tests 
cannot be attributed to any known clinical diagnosis. 

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification. 

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic.  The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar. 

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States. 

(b) For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) Fatigue, (2) 
Signs or symptoms involving skin, (3) Headache, (4) Muscle 
pain, (5) Joint pain, (6) Neurologic signs or symptoms, (7) 
Neuropsychological signs or symptoms, (8) Signs or symptoms 
involving the respiratory system (upper or lower), (9) Sleep 
disturbances, (10) Gastrointestinal signs or symptoms, (11) 
Cardiovascular signs or symptoms, (12) Abnormal weight loss, 
(13) Menstrual disorders. 

(c) Compensation shall not be paid under this section: 

(1) If there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or 

(2) If there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 

(3) If there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs. 

(d) For purposes of this section: 

(1) The term "Persian Gulf veteran" means a veteran who 
served on active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War. 

(2) The Southwest Asia theater of operations includes Iraq, 
Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi 
Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the 
Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian 
Sea, the Red Sea, and the airspace above these locations. 

38 C.F.R. § 3.317 (2001).

As an initial matter, the Board notes that the veteran's 
service personnel records reflect that he received, in part, 
the Southwest Asia Service Medal.  It was additionally noted 
that the veteran served in Southwest Asia in 1990 and 1991.  
Thus, for purposes of analysis under 38 C.F.R. § 3.317 
(2001), the Board finds that the veteran had active military 
service in the Southwest Asia theater of operations during 
the Gulf War. 



1.  An abnormal EKG and the heart racing and beating fast as 
a chronic disability resulting from an undiagnosed illness.

On a VA examination in March 1993, the veteran had an 
abnormal EKG due to abnormal QRS-T angle.  National Guard 
medical records show the veteran had a heart murmur.  On a VA 
examination in September 1997, the veteran reported that at 
no time had he ever been diagnosed as having heart disease.  
An EKG was normal.  The examination showed regular sinus 
rhythm, no murmurs, no gallop sounds and peripheral blood 
vessels were normal.  The diagnosis was that there was no 
evidence of heart disease.  

The evidence of record does not show that the veteran has a 
chronic disability related to an abnormal EKG and the heart 
racing and beating fast as an abnormal EKG was demonstrated 
once in March 1993 with no further showing of complaints or 
treatment regarding the heart.  He did complain of chest 
tightness on VA examination in 1997 but this was related to 
his service-connected fibrosis of the lungs secondary to a 
chemical agent with chest pain and cough, currently evaluated 
as 10 percent disabling.  

Therefore, the Board concludes that there is no evidence of 
objective indications of chronic disability manifested by an 
abnormal EKG or the heart racing and beating fast, as 
necessary to establish entitlement to benefits under either 
38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Absent objective 
evidence of current symptoms, the veteran's claim is denied. 

2.  Deviated nasal septum and for sinusitis as chronic 
disabilities resulting from an undiagnosed illness.

A VA treatment record from January 1994 shows the veteran was 
indicated to have sinusitis.  Private treatment records from 
August 1996 to March 1997 reflect assessments of sinusitis

On a VA examination in February 1994, the veteran was 
diagnosed with nasal septal deviation to the right.  VA X-
rays in February 1994 disclosed abnormalities of the 
maxillary, sphenoid, and frontal sinuses, although the 
impression was that there was no evidence of sinusitis but 
that findings were suspicious for possible rhinitis.  

The claims file indicates that the veteran has diagnoses of 
deviated nasal septum and sinusitis.  The Schedule for Rating 
Disabilities recognizes these as diagnosable disabilities.  
See 38 C.F.R. Part 4, Diagnostic Code 6502 (deviation of 
nasal septum) and Diagnostic Codes 6510 through 6514 
(sinusitis).  As such, the veteran has not submitted evidence 
that a deviated nasal septum or sinusitis is a manifestation 
of an undiagnosed illness.  As noted above, the application 
of § 1117 has as an explicit condition that the claim be for 
a "chronic disability resulting from an undiagnosed 
illness."  38 U.S.C. § 1117(a) (emphasis added); see also 38 
C.F.R. § 3.317(a)(1)(ii) ("By history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.").  Thus, the veteran's claims for 
service connection for a deviated nasal septum and sinusitis 
as chronic disabilities resulting from an undiagnosed illness 
are denied.

3.  Elevated triglycerides (also claimed as a blood disorder) 
as chronic disabilities resulting from an undiagnosed 
illness.

VA Laboratory testing in October 1997 revealed that the 
veteran has an elevated triglyceride level in his blood.  
However, hypertriglyceridemia is an abnormal laboratory 
reading and even if it may be a symptom of some underlying 
disease or a precursor of future disability, there is no 
competent evidence that it is a disability.  As such, the 
veteran has not submitted evidence that an elevated 
triglyceride level is a manifestation of an undiagnosed 
illness.  As noted above, the application of § 1117 has as an 
explicit condition that the claim be for a "chronic 
disability resulting from an undiagnosed illness."

While the Board has considered the veteran's contentions, 
they do not constitute competent evidence with respect to 
medical causation, diagnosis, and treatment.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board finds that the 
preponderance of the evidence weighs against the claim for 
service connection for an abnormal EKG and the heart racing 
and beating fast and for a deviated nasal septum and 
sinusitis as chronic disabilities resulting from an 
undiagnosed illness. 


ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim for service connection for 
elevated triglycerides (also claimed as blood disorder), pain 
of the neck (also claimed as a neck disorder), pain in the 
knees (also claimed as knee disorder), and fatigue (also 
claimed as chronic fatigue syndrome) as chronic disabilities 
resulting from an undiagnosed illness, the appeal is granted.

Entitlement to service connection for an abnormal EKG and the 
heart racing and beating fast, a deviated nasal septum, 
sinusitis, and elevated triglycerides (also claimed as a 
blood disorder) as chronic disabilities resulting from an 
undiagnosed illness is denied.


		
	JOHN FUSSELL
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

